                                                                                        United States District Court
                             UNITED STATES DISTRICT COURT                                 Southern District of Texas
                              SOUTHERN DISTRICT OF TEXAS                                     ENTERED
                                  HOUSTON DIVISION                                         August 19, 2019
                                                                                          David J. Bradley, Clerk
LUH YU REN,                                       §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §            CIVIL ACTION H-17-444
                                                  §
THE UNIVERSITY OF HOUSTON                         §
AT VICTORIA, et al.,                              §
                                                  §
       Defendants.                                §

                                               ORDER

       Pending before the court is a memorandum and recommendation by Magistrate Judge Nancy

K. Johnson (“M&R”). Dkt. 50. The M&R recommends granting Defendants’ motion for summary

judgment (Dkt. 40).

       Objections to the M&R were due on August 15, 2019, but the parties have not filed any

objections to date. See Dkt. 50. “When no timely objection is filed, the court need only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” See Fed.

R. Civ. P. 72(b), Advisory Comm. Note (1983). The court, having reviewed the motion, M&R,

record evidence, and applicable law, and having received no objections, finds no clear error. Thus,

the court ADOPTS IN FULL the M&R (Dkt. 50). For the reasons stated in the M&R, Defendants’

motion for summary judgment (Dkt. 40) is GRANTED.

       Signed at Houston, Texas on August 19, 2019.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
